Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
	
Claims 5-10 are cancelled.

The above claims directed to a non-elected invention (composition claims), where the election was made without traverse and the claims are not eligible for rejoinder are cancelled using Examiner’s Amendment (MPEP 1302.04).
	


Allowable Subject Matter

	Claims 1-3 are allowed.

	The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, Tang (US Patent Application Publication Number 2010/0323301 A1) teaches a method of manufacturing a ceramic object using a water-based ceramic three-dimensional laminate material, comprising a step of preparing a plurality of projected slice graphics by teaching a photo mask projection device which images the cross section of the three-dimensional part (para. [0045]), and that the three-dimensional model is sliced into a plurality of cross sections (para. [0071]); and a slurry (para. [0024]), wherein the projected slice graphics are generated by slicing a three-dimensional image along a specific direction with a specific thickness (implicit); the slurry is prepared by mixing material powder (para. [0026]), photo-curable resin (para. [0028], and [0041]), solvent (para. [0027]), and additive (para. [0030]).  

Tang teaches that the photo-curable resin comprising at least one of a water-soluble resin and a water-dispersible resin (para. [0028]); and the solvent is water or a mixed solvent comprising water and alcohols (para. [0027], and [0053]).  Tang also teaches that the additive includes at least one of a dispersing agents, a binder, and a plasticizer (para. [0030]). Tang further teaches that the material powder comprises of at least one of aluminum oxide, zirconium oxide powder, and glass ceramic powder by teaching the use of alumina powder in the preparation of the slurry in an example (para. [0057]). Tang teaches a step of uniformly laying the slurry on a substrate to form a sacrificial layer (para. [0031-0032]) by teaching to form sacrificial layer (element 9) in Fig. 1. Tang also teaches a step of uniformly laying the slurry on the sacrificial layer to form a reaction layer by teaching to form "subsequent" slurry layer (element 7) is applied onto the preceding solidified sacrificial layer (element 9) and then dried again in a similar measure. Tang further teaches a step of irradiating a light beam to the reaction layer by using one of the pluralities of projected slice graphics, wherein the slurry in the reaction layer irradiated by the light beam is cured and solidified, wherein the light beam emitted from a light source is a visible light or an ultraviolet light, and the light source is provided above the substrate (para. [0045]).  

Additionally, Tang teaches a step of cleaning the ceramic body by teaching that the desired three-dimensional part (element 12), which is a preliminary product, is "buried" in or surrounded by the sacrificial portion (element 5), and it can be obtained by removing the sacrificial portion (element 5) (equivalent to cleaning) (par. 0050). Tang also teaches the last step of sintering the ceramic body at a high temperature to form a ceramic object by teaching to treat the object with post processing. For example, by burnout the three-dimensional ceramic-plastic composite part to remove the organic material therein and with a further sintering step under 1600 °C for one hour (para. [0065]).

Additionally, Fuchida (JP Application Number 2017-017679) teaches in the formation of laminate structure, the use of a substrate, where water absorption is critical.  Fuchida teaches that the water absorption ratio of the thermoplastic resin substrate may be adjusted by, for example, introducing a modifying group into the constituent material for the substrate (para. [0048]).  Fuchida further teaches that depending on the absorption property, it may take the thermoplastic resin substrate a long time to absorb the water (para [0046]), which has detrimental effect on the laminate layer (property) being formed. However, as pointed out by the applicant in the response of the previous Office action, Fuchida teaches that "the water absorption ratio of the thermoplastic resin substrate is preferably 3.0% or less, more preferably 1.0% or less" so that the water may act like a plasticizer to plasticize the substrate. On the other hand, the water absorption ratio of the substrate as specified in the Applicant's independent claim is 5% or more. As such, the two water absorption ratios as specified in the Applicant's claim 1 and Fuchida, far from overlapping, are sharply separated.

	Therefore, the prior art of references (of record) do not teach or fairly suggest the subject matter of independent claim 1, especially with the combination of the following limitation:
	
“the substrate is composed of a material or structure having a water absorption rate of 5% or more.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M. AMEEN whose telephone number is (469) 295 9214.  The examiner can normally be reached on Monday to Friday from 9:00 AM to 6:00 PM (Eastern Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINA JOHNSON can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M AMEEN/Primary Examiner, Art Unit 1742